EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Webb on 06/15/2022.

The application has been amended as follows: 
	6.	(Currently Amended) A carrier for a double-side polishing apparatus configured to double-side polish a semiconductor silicon wafer, the carrier being disposed between upper and lower turn tables each having a polishing pad attached thereto, and comprising a holding hole formed therein to hold the semiconductor silicon wafer sandwiched between the upper and lower turn tables during polishing, wherein 
		the carrier for a double-side polishing apparatuscomprises a hydrophilic fibrous base material impregnated with a resin, the hydrophilic fibrous base material of the carrier having an exposed surface ratio of 50% or more,
		an average contact angle with pure water of front and back surfaces of the carrier, which come into contact with the polishing pads, is 45° or more and 60° or less, and 
		a difference in average contact angles between the front surface and the back surface is 5° or less.
	7.	(Currently Amended) The carrier for a double-side polishing apparatus according to claim 6, wherein 
		the plate. 
		
	8.	(Canceled)
	11.	(Canceled)
	14.	(Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “A carrier for a double-side polishing apparatus configured to double-side polish a semiconductor silicon wafer, the carrier being disposed between upper and lower turn tables each having a polishing pad attached thereto, and comprising a holding hole formed therein to hold the semiconductor silicon wafer sandwiched between the upper and lower turn tables during polishing, wherein the carrier for a double-side polishing apparatus comprises a hydrophilic fibrous base material impregnated with a resin, the hydrophilic fibrous base material of the carrier having an exposed surface ratio of 50% or more, an average contact angle with pure water of front and back surfaces of the carrier, which come into contact with the polishing pads, is 45° or more and 60° or less, and a difference in average contact angles between the front surface and the back surface is 5° or less” fails to render the claimed invention obvious or anticipated. For instance, WO2015170556 discloses a carrier for double sided polishing comprising glass fiber impregnated with epoxy resin however ‘0556 does not disclose the carrier for a double-side polishing apparatus comprises a hydrophilic fibrous base material impregnated with a resin, the hydrophilic fibrous base material of the carrier having an exposed surface ratio of 50% or more.  Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. For the reasons above the claim limitations of claims 6-7, 9-10, and 12-13 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723